Fellows, J.
(dissenting). One of the mortgagees resides ip Washington, the other in California. At the time both mortgages were given the mortgagees were not liable for the payment of any taxes on the mortgages in the State of Michigan. Village of Howell v. Gordon, 127 Mich. 517. Taxation is regulated by statute. There is no proof in the case that under the statutes of Washington or California either of these mortgages was subject to taxation. I think that one. *334who assails a contract as usurious because of a tax clause ontained in it, which may or may not render it so, dependent on legislative enactment of another State, must sustain the burden of proving that under such legislative enactment such contract is taxable. I think the decree should be affirmed, with costs.
Bird and Kuhn, JJ., concurred with Fellows, J.